Citation Nr: 0937857	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for tinea pedis 
("jungle rot").

5.  Entitlement to service connection for a skin condition, 
including acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
related to service.  

2.  The Veteran's vision loss is not shown to be related to 
service.

3.  The evidence, overall, does not show a confirmed 
diagnosis of arthritis.

4.  The Veteran's tinea pedis is not shown to be related to 
service.

5.  The Veteran's skin condition including acne is not shown 
to be related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss, vision loss, 
arthritis, tinea pedis, or a skin condition including acne is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, particularly due to 
being exposed to noise from rifles, mortar rounds, and an 
ammunition dump being sabotages 200 yards away from his 
location.  

The evidence, including service personnel records (SPRs), 
shows that the Veteran's MOS was military policeman and does 
not verify his statements of time spent in close proximity to 
mortar rounds.  Notwithstanding the above, Board concedes 
that the Veteran was exposed to some loud noise during his 
service from October 1970 to March 1972, more than 37 years 
ago.

According to the evidence submitted, the Veteran first 
reported the onset of bilateral hearing loss in February 
2004, approximately 32 years after his separation from active 
duty.  This 32-year period between service and his first 
complaint of hearing loss provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

The service treatment records (STRs) indicate normal hearing 
upon enlistment and at separation, providing limited evidence 
against this claim.

Simply stated, the Board finds that the medical records, 
indicating a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was performed in July 2004.  The 
findings indicated normal hearing sensitivity in the right 
ear and mild to moderate high frequency hearing loss at 3000 
Hertz and 4000 Hertz in the right ear, as measured by the VA 
standards stated above and explained in 38 C.F.R. § 3.385.  

The examining audiologist noted military noise exposure 
including rockets and weapons fire.  The audiologist also 
noted occupational noise exposure including 20 years as a 
heavy equipment operator after service.  The audiologist 
opined that the Veteran's hearing loss is not related to 
acoustic trauma suffered during military service, noting that 
the Veteran had normal hearing bilaterally at separation.  
The audiologist opined that the Veteran's hearing loss is 
most likely related to acoustic trauma from occupational 
noise exposure as a heavy equipment operator after military 
service.  This examination provides highly probative evidence 
against this claim.

The Board finds that the examiner's opinion is entitled to 
great probative weight, as it took into account all of the 
evidence and the Veteran's reported history, and provides 
evidence against this claim.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating a 
problem that began decades after service with no connection 
to service or any loud noise exposure during service.  The 
Board must find that the service and post-service medical 
record, indicating disorders that began many years after 
service, outweigh the Veteran's lay contention that he has 
hearing loss as the result of his service more than 37 years 
ago.  It is more likely the Veteran's problems have no 
relationship with his military service. 

3.  Vision loss

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records as well as medical records from Dr. "D." 
and Dr. "H.".  Dr. D. submitted a letter in November 2004 
describing a May 2004 complete eye exam, in which he 
diagnosed the Veteran with a cortical cataract in the left 
eye.  VA records confirm the diagnosis of cataract of the 
left eye.  Based on this evidence, the first requirement of a 
current disability appears fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of any eye or vision problems in 
service, providing evidence against this claim.  

The Veteran contends that as a military policeman, he was 
struck on the head while arresting people and during riots.  
He states that his vision loss is due to this alleged trauma 
to the head in service.  The service records confirm the 
Veteran's duty as a military policeman, yet there is no 
evidence in the STRs of any complaints, treatments, or 
diagnoses of head trauma, providing further evidence against 
this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Veteran was first diagnosed with a benign and beginning 
cataract in April 2003 by Dr. H.  As cited above, Dr. D. 
diagnosed a cortical cataract of the left eye in May 2004.  

Neither of these physicians related the diagnoses primarily 
to the Veteran's service many years ago, providing evidence 
that does not support, or refute, the claim.

The RO obtained VA treatment records through March 2006.  A 
VA optometry report in May 2003 indicated that there is a 
right eye cataract greater than the left eye cataract.  An 
October 2004 VA optometry record notes the Veteran's reported 
history of trauma to the head, and the examiner's assessment 
was of pre-surgical cataracts of the left eye most likely 
secondary to trauma, with a notation of "hit by gun barrel 
OS (1972)".  

However, as stated above, the service records are silent for 
any alleged head trauma.  Therefore, this indication is based 
solely on the history reported by the Veteran to the medical 
personnel.  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board, having evaluated the probative value of the 
evidence in this case, finds that the Veteran's vision loss 
due to cortical cataract of the left eye does not result from 
service or any in-service trauma to the head.  The Board 
finds that the post-service treatment records provide 
particularly negative evidence against this claim, failing to 
indicate the problem at issue for decades after service.  

The Board has considered the possibility of entitlement for 
vision loss by secondary service connection, as the Veteran 
is service-connected for diabetes mellitus.  However, the 
treatment records consistently indicate that the Veteran has 
no diabetic retinopathy.  A VA medical examination in July 
2004 also found no diabetic retinopathy.  Therefore, service 
connection for vision loss associated with diabetes mellitus 
does not apply here.

The Board must find that the Veteran's vision loss is not 
related to service.  The service and post-service treatment 
records provide highly probative evidence against this claim, 
outweighing the Veteran's lay statements.  There is no 
medical indication that the condition was caused or 
aggravated by service and significant evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for vision loss.

4.  Arthritis

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, supra; Brammer, 
supra.  Evidence submitted includes VA treatment records, 
which contain no confirmed diagnosis of arthritis.  Based on 
the above, the evidence does not show a current disability, 
providing evidence against this claim.

Because there is no evidence of a current disability, the 
Board must deny the Veteran's claim of service connection for 
arthritis.

5.  Tinea Pedis or "jungle rot"

The Veteran claims that his "jungle rot" is due to his 
service in Vietnam, particularly driving in open vehicles in 
a wet climate.

The post-service medical record indicates treatment for tinea 
unguium of the feet, tinea pedis of the toes, and psoriasis 
of both knees and elbows.  Based on the above, the evidence 
does indeed show a current skin condition of the feet.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of a fungus infection or other skin 
condition of the feet.  Skin was found to be normal upon a 
separation examination in March 1972.  The evidence therefore 
does not show an in-service incurrence of a skin condition of 
the feet.

As noted above, the third requirement for a service 
connection claim is evidence that the disability or disease 
was incurred in or caused by service.  

In this case, there is no evidence that the Veteran's current 
tinea pedis of the toes is related to service.  According to 
the evidence submitted, the Veteran first reported the onset 
of a fungal infection of the feet in November 2003, 
approximately 31 years after his separation from active duty.  
This 31-year period between service and his first complaint 
of a skin condition of the feet provides highly probative 
evidence against the appellant's claim.  The post-service 
medical record indicates a problem that began many years 
after service with no connection to service many years ago.  
See Maxson v. Gober, supra.  

The Board finds that the Veteran's statements regarding a 
skin condition of the feet, to include tinea pedis or 
"jungle rot" resulting from service in Vietnam are 
outweighed by the service and post-service medical record, 
which clearly does not indicate a current skin condition of 
the feet related to service or a chronic skin condition of 
the feet that has existed for more than 30 years. 

In summary, the medical evidence of record does not support 
the contention that the Veteran has "jungle rot" of the 
feet connected to service.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinea pedis or "jungle rot".  

6.  Skin condition, including acne

The Veteran claims that he was exposed to herbicides in 
service which caused a chronic skin condition of his face.  
He stated that he spent one month in Vietnam guarding a 
warehouse which stored barrels of Agent Orange and was then 
tasked with transporting these barrels.  The Veteran attests 
that this alleged exposure caused a "radiation burn" to his 
face, resulting in redness and blackening of his skin for one 
month.  

The post-service medical record consists of private treatment 
records from VA indicating treatment for acne vulgaris, 
consisting of facial acne lesions with comedones.  Based on 
the above, the evidence does indeed show a current skin 
condition.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) indicate treatment in September 1971 
for a rash on the face that had existed for six months, and 
treatment for a scaly patch on the neck in October 1971.  The 
STRs are silent for any further complaints, treatments, or 
diagnoses of any skin condition.  The skin was shown to be 
normal upon separation examination in March 1972, providing 
limited evidence against this claim as the two in-service 
treatments indicate acute temporary conditions which resolved 
in service.

The Veteran has argued that his chronic skin condition 
results from exposure to herbicides in Vietnam.  Indeed, 
research has shown that a number of diseases may have a 
causal connection to Agent Orange or other herbicide 
exposure.  In this argument, the Veteran has a valid stance.  
However, the law currently recognizes only 11 diseases for 
presumptive service connection due to exposure to herbicides, 
as they have been shown to have such a probability of causal 
connection.  The law and the regulations are explicit as to 
which diseases may be presumed to be related to herbicide 
exposure, and none of the skin conditions with which the 
Veteran has been diagnosed is among the list at this time.

The third requirement for a service connection claim is 
evidence that the disability or disease was incurred in or 
caused by service.  

The Veteran was afforded a VA skin examination in July 2004.  
The examiner noted the treatment during service for a face 
rash in September 1971 and a scaly patch on the neck in 
October 1971.  The examiner also noted that the skin was 
normal upon separation.  The examiner cited an Agent Orange 
screening in 1993 which found no skin lesions, at which time 
the Veteran was referred to dermatology for complaints of 
acne and goose bumps.  The Veteran reported having developed 
a pruritic rash on his face and arms upon returning from 
Vietnam which left his skin puffy, red and scabbed and left 
scars.  He reported having sought treatment in his own 
community.  The Veteran complained of mild itching and 
reported using acne cream and antifungal cream.

Upon physical examination, there were two punctuate scars on 
the right cheek which were a couple of millimeters in size, 
depressed, and hyperpigmented.  There was one comedone found 
on the back.  The scars and comedone were found to be 
superficial.  No cystic acne was found, nor any urticaria, 
scarring alopecia, alopecia areata, or hyperhidrosis.  No 
malignant or benign neoplasms were found.  

The examiner diagnosed superficial facial scarring from 
previous acne which was not chloracne and not secondary to 
Agent Orange, as well as status post tinea faciei with no 
residuals.  The examiner stated that there was no evidence of 
porphyria cutanea tarda at that time.  The Board finds this 
opinion to be entitled to great probative weight.

In this case, there is no evidence that the Veteran's current 
skin condition, including acne, is related to service.  The 
Board finds that the Veteran's statements regarding a skin 
condition resulting from exposure to herbicides are 
outweighed by the service and post-service medical record, 
which clearly does not indicate a current skin condition 
related to service.

In summary, the medical evidence of record does not support 
the contention that the Veteran has a current skin condition, 
including acne, connected to service.  Based on the above, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a skin condition, including acne, resulting 
from exposure to herbicides.  In denying his service 
connection claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's service connection claims, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004, October 2004, and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, although the original 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through March 2006 and 
the Veteran provided private treatment records.  The Veteran 
was afforded VA examinations in July 2004.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


